Case 1:11-cr-00475-REB Document 85 Filed 04/25/19 USDC Colorado Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO |

 

F | L ED cout
Criminal Case No. 11-CR-00475-REB | UNITED STATES DISTT
UNITED STATES OF AMERICA, APR 25 2019
Plaintiff, JEFFREY P. COLWELL
Vv.
MATTHEW MARRE,

Defendant, and

FIRST NATIONAL BANK, A BRANCH OF FIRST NATIONAL BANK OF OMAHA,

Garnishee.

|

ANSWER OF THE GARNISHEE

 

|, _ Beth Laffoon , the | Garnishment Unit Manager of
(Name) (Title) |

Garnishee FIRST NATIONAL BANK, A BRANCH OF FIRST NATIONAL BANK OF
OMAHA, state under penalty of perjury as follows: |

 

GARNISHEE IS (choose one):

CO An Individual doing business in the name of |
OA partnership, O LP, O LLP, or O LLC
XA corporation, organized under the laws of the State of _| Nebraska

 

. |
On_ April 16 , 2019, Garnishee was served with a Writ of Garnishment.
At the time Garnishee was served with the Writ, Garnishee had in its possession or control

the following property of the Defendant:

 
Case 1:11-cr-00475-REB Document 85 Filed 04/25/19 USDC Colorado Page 2 of 4

|
| 3

SS
[ \ ARK | 6 a |
! “ J

   

 

 

 

 

 

 

 

 

 

 

 

 

1. Financial Accounts
Account 1 Account 2
Type: __ Personal Checking Type: Business Checking
No. Ending 0371 No, Ending 8705 |
Title Owner: Matthew Marre, Sole Owner Title Owner: Colorado PSE LLC
Amount: $1,524.27 - Account Frozen Amount: $ 9,579.92 Account Frozen
Account 3 Account 4
Type: Credit Card Type: |
No. Ending 7471 No.
Title Owner: __ Matthew Marre Title Owner: |

 

 

Amount: $_ 0.00 - Credit Card has been suspended Amount: $ |

2. Safety Deposit Box

Box No.: None
Last Accessed:
Owners other than Defendant:

 

 

3. Other Property

Does the garnishee have custody, control or possession of any property, other than
accounts or safety deposit boxes, now owed or to be paid in the future, in which the
defendant has an interest? O Yes or I No

If yes, describe:

N/A

 

|
|
|
4. If Garnishee denies holding property subject to garnishment check and
complete the applicable line below:

L] Garnishee has the following objections, defenses, or set-offs:

None

 

 

 

 
Case 1:11-cr-00475-REB Document 85 Filed 04/25/19 USDC Colorado Page 3 of 4

\EGEIVE n\
|

FTE

APR | 6 2019 it

a 4

 

[1 On the date the garnishee was served with the Writ, the garnishee was not indebted or
under liability to the defendant, and/or did not have in its possession or control any assets,
income or other property in which the defendant has an interest.

5. Garnishee mailed the original Answer to:

Clerk, United States District Court
901 19 Street, #A-105
Denver, CO 80294-3589

and a copy of this Answer by first class mail to:

Office of United States Attorney
Attn: Financial Litigation Unit
1801 California Street, Suite 1600
Denver, CO 80202

and to the Defendant:

Matthew Marre |
c/o Office of the Federal Public Defender-Denver
Attn: Matthew Kyle Belcher

633 Seventeenth Street, Suite 1000
Denver, CO 80202

Pursuant to 28 U.S.C. § 1746, | verify under penalty of perjury that the foregoing is true and

correct.

Executed this 19th = day of ___ April , 2019.

PY Za
(Signdture) és A
Beth Laffoon, Manager

(Print Name)
(402) 602-8471

Subscribed and sworn to before me this (Phone) |
day of Ronit 20]% _. GERM NOTA Sas eo

LEEANN BUNDERSON
My Conn. Exp. September 26, 2022
Notary Public (Seal)

My Commission expires: A/RQte/Q0_

fnbogarnishments@fnni.com

 

 

 

 
@) First National Bank

1620 Dodge Street
Omaha NE 68197 oe

a

RETURN SERVICE REQUESTED

Legal Department
Garnishment Unit SC 3292
703460

USDC Colorado Page 4 of 4

 

Clerk, United States District Court
901 19% Street, #A-105
Denver, CO 80294-3589

BOLZS4AF2501 Codd

a
a
—
Lo
N
on
Tt
oO
TC
®
i
LO
co
~
Cc
o
=
5
oO
oO
Q
a
Lu
o
LO
a

neopost* FIRST-CLASS MAIL
O4(22/2019
_Ugimeszag $000.502 -

   

ZIP $6110
0411112251608

 

yee

Deb be fy D ge pagtpene pf ggpedpdpegy el fff fafegeeed dl fpedalprateadyl

 
